         Case 1:11-cr-01032-PAE Document 2511 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CARLOS URENA,

                                       Petitioner,                   18 Civ. 9995 (PAE)
                        -v-                                          11 Cr. 1032-4 (PAE)

 UNITED STATES,
                                                                           ORDER
                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

        The Court re-appoints Mr. Urena’s trial counsel, Gregory Cooper, Esq,, for the limited

purpose of submitted a letter-memorandum in support of his 2255 petition based on United

States v. Davis, 139 S. Ct. 2319 (2019). See 18-cv-9995, Dkt. 17. Such a letter memorandum is

due Friday, September 11, 2020. The Government’s response is due Friday, September 25,

2020.

        SO ORDERED.


                                                         PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 25, 2020
       New York, New York
